—Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered May 20, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
*672Pursuant to a plea bargain, defendant entered a plea of guilty to the charge of criminal possession of a forged instrument in the second degree and was sentenced to a term of 2 to 4 years’ imprisonment in accordance therewith. Based upon our review of the record, we agree with the conclusion of defense counsel that this case presents no nonfrivolous issues. The judgment should, accordingly, be affirmed and defense counsel’s request to be relieved of his assignment should be granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.